MR. JUSTICE HARRISON,
dissenting:
I dissent.
I find the reasoning of the California court in Underwood Land and Development Co. v. Bradshaw, 1957, 152 Cal.App.2d 655, 313 P.2d 216, 219, persuasive. In considering the benefit to the area withdrawing, the principal issue in the instant case, the Cali*237fornia court in Underwood Land and Development Co., a mandamus action, held:
“At the final hearing petitioners in mandate sought the exclusion of their lands from the proposed district upon the ground that they would not be benefited by the district. The respondent board received evidence upon the issue thus presented, found that petitioners’ lands would be benefited, and refused exclusion. Upon this issue the question before the trial court was whether or not, in refusing to exclude petitioners’ lands, the board was guilty of an abuse of discretion. ‘Abuse of discretion is established if * * * the order * * * is not supported by the findings, or the findings are not supported by the evidence.’ Code Civ.Proc. sec. 1094.5(b). Our examination of the record convinces us that there was substantial evidence supporting the findings and that the findings support the challenged orders. Abuse of discretion was therefore not established. The following appears from the transcript: Generally speaking, the area sought to be excluded constitutes lands presently used mainly as hunting preserves and for livestock grazing. There are presently few inhabitants and the areas are largely inaccessible by road. Some of them at least are nearer existing private hospitals than they will be to the proposed hospital if it is located in the more densely populated portions of the district. However, these areas are on the edge of change, speaking in terms of population. Irrigation is contemplated and approaching. Roads are already planned and it is reasonable to suppose that the present paucity of population will rapidly disappear, since essentially the areas are productive and if made susceptible to irrigation and reachable by roads will be developed into productive farm lands, with a consequent influx of inhabitants. It was also shown that during the hunting seasons there were great numbers of persons engaged in that sport and subject to its hazards. As required by the controlling statutes, the State Department of Public Health certified to the board that there was a need for hospital beds and hospital service in the area of the proposed district, and that the need was not fulfilled by existing hospital services and would not be by pending hospital construction.” 313 P.2d 219.
*238I would hold that the standard of review of this Court is limited, as in Underwood Land and Development Co., upon the whole record and that the findings of the Board are supported by substantial evidence.
I find no abuse of discretion by the Board and would uphold its findings.